Citation Nr: 1736955	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with intervertebral disc syndrome (IVDS) prior to August 8, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.  

By way of history, in July 1986, the Veteran was granted service connection for lumbosacral strain with IVDS, with an initial rating of 10 percent.  The rating was increased to a 20 percent rating in a May 2004 rating decision.  The Board subsequently denied a rating in excess of 20 percent in a September 2007 decision.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of the July 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA which continued a 20 percent rating for lumbar spine disability.   

In an August 2013 rating decision, the RO increased the rating to 40 percent, effective August 8, 2013.  Thereafter, the 40 percent rating was continued in a November 2016 rating decision.  However, the increased rating of the lumbar spine disability to 40 percent did not constitute full grant of the benefits sought.  Accordingly, the claim for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In the November 2016 rating decision, the RO also granted separate 20 percent ratings for right and left lower extremity radiculopathy secondary to the low back disability, effective September 19, 2016.

The evidence raises the issue of unemployability, and a claim for a TDIU is considered part and parcel of the increased rating claim for the low back disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  Accordingly, the TDIU request has been added to the appeal as reflected on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the beginning of the claim, the adequate medical evidence of record reflects that the Veteran's lumbosacral strain is manifested by forward flexion of the thoracolumbar spine to 30 degrees when considering additional functional loss during a flare-up.

2.  At no time during the rating period on appeal has the Veteran's service-connected low back disability been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes of IVDS having a total duration of at least six weeks.

3.  Service connection for right and left lower extremity radiculopathy secondary to the low back disability is already in effect.  


CONCLUSIONS OF LAW

1.   For the appeal period on appeal prior to August 8, 2013, the criteria for a 40 percent rating for lumbosacral strain with IVDS are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a rating in excess of 40 percent for lumbosacral strain with IVDS, after August 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Relevant Laws for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  
 
When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which additional functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbosacral Strain with IVDS

The Veteran asserts she is entitled to an increased rating for her back disability.

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243 (2016).  

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5242).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Alternatively, under the IVDS Formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  For incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2016).

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca, supra, 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell, supra.  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. 
§ 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

In this case, the RO rated the Veteran's service-connected lumbar spine condition at 20 percent disabling pursuant to DC 5237 (lumbosacral strain) of the General Rating Formula.  38 C.F.R. § 4.71a (2016).  The rating was subsequently increased to 40 percent, effective August 8, 2013.

Turning now to the relevant evidence, the Veteran's lower back was evaluated by VA in connection with the current claim in a March 2010 VA examination.  The Veteran reported she experienced progressive and constant pain, stiffness, and radicular symptoms.  Additionally, she reported symptoms of fatigue, decreased motion, weakness, stiffness and spasms.  The examiner noted that the Veteran experienced daily severe flare-ups which were precipitated by prolonged walking, standing, bending or lifting which caused limitation of motion and functional impairment in these areas.

Physical examination indicated the Veteran's gait was antalgic and that she used a walker and was limited to walking only one-half of a block.  Range of motion testing revealed forward flexion of the thoracolumbar spine from 0 to 70 degrees, extension of 0 to 20 degrees, left and right lateral flexion of 0 to 20 degrees, and left and right lateral rotation of 0 to 20 degrees.  The examiner indicated the Veteran had pain on active range of motion and also after repetitive-use testing, although there was no objective evidence shown.  The examiner also noted there were no additional limitations after repetitive use.  There was no evidence of incapacitating episodes.  The examiner noted the Veteran had muscle spasms and pain with motion, however there was no evidence of ankylosis or paresthesias in the lower extremities.  The examiner observed the Veteran's back disability decreased her mobility, and that she experienced problems with lifting and carrying, and had weakness, fatigue and pain.  In addition, the Veteran's back disability affected her usual daily activities such as bathing, dressing, doing chores, shopping, and travelling, and prevented her from exercising or playing sports.

A February 2010 VA outpatient treatment note indicated that the Veteran was treated for shooting back pain.  The Veteran reported that the pain was chronic and that walking and the weather made her pain worse and affected her enjoyment of living.

According to March 2010 VA primary care treatment notes, the Veteran complained that her back pain had become worse and that she was experiencing sharp and stabbing lower back pain with radiation down her legs.  The examiner noted the Veteran used a walker and had muscle pain and stiffness.  An additional MRI was ordered and the Veteran was referred to pain clinic. 

In the July 2010 VA surgical history and physical notes, the Veteran continued to complain of chronic low back pain with radiating pain down her legs.  The Veteran reported that not only had her pain increased over the years, but the pain was worse when standing and that she had to shift her weight or lay down for relief.  The examiner noted the Veteran had a slow antalgic gate and used a walker.  In addition, the examiner noted the Veteran had joint restrictions.  Physical examination revealed the Veteran had decreased flexion and extension of her spine.  
According to primary care clinic treatment notes dated in October 2010, the Veteran reported low back pain.  An MRI showed degenerative joint disease and a bulging disk.  A medical opinion letter was provided by the examiner.  He stated that the Veteran's long-standing back pain complaint limited her activity.  He noted that the Veteran suffered a stroke in June 2008 and that both conditions significantly limited her ability to function.  He indicated that the stroke exacerbated her pain by putting a strain on her back, which further limited her mobility.  He determined that her low back pain was chronic and had increased over time and had not responded to medical or physical therapy. The examiner noted the Veteran continued to use a walker and was unable to walk any distance without taking a rest.  She was unable to drive and needed help shopping, cooking and cleaning her house.  He stated that the Veteran could not return to her previous level of activities or lifestyle.  

VA primary care clinic notes dated in November 2011 reflect that the Veteran reported a low back flare-up, but denied any numbness, weakness or bladder or bowel dysfunction.  The examiner noted the Veteran was able to ambulate freely, but was still using a walker. 

During a November 2012 VA primary care visit, the Veteran reported that she experienced a flare-up, and the pain was a 9 of 10 (10 being the worst).  She indicated the pain radiated down both of her legs, but she denied any bowel or bladder dysfunctions.  The Veteran walked with a cane and the examiner ordered a MRI and referred her to a chiropractor.
	
In March 2013 physical medicine and rehabilitation treatment notes, the Veteran complained of low back pain that was "tight swelling" had been "insidiously flaring up."  The pain was precipitated by sitting and standing and was the most severe when walking.  The examiner noted the Veteran's flexion was within normal limits; however, her extension was limited by her low back pain.

Chiropractic treatment notes dated in April 2013 and June 2013 indicated the Veteran reported lower back soreness.  The examiner indicated that lumbar flexion was within normal limits, but extension was limited by her low back pain. 

The Veteran was afforded a new VA examination in August 2013 to re-evaluate the severity of her low back disability.  The Veteran described worsening symptoms, with now constant low back pain, and radiation along both lower extremities with numbness in her feet.  The examiner noted the Veteran's stroke, but also indicated the residuals of the stroke had diminished.  The Veteran reported having daily flares-up of low back pain brought on by prolonged sitting and walking and that she experienced pain and limitation of motion during the flare-ups or with repetitive motion.  Range of motion testing indicated forward flexion of the thoracolumbar spine to 50 degrees, extension to 15 degrees, left lateral flexion of 0 to 15 degrees, right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  The examiner noted that during flare-ups, the Veteran's forward flexion decreased to 30 degrees and left and right lateral flexion and rotation decreased to 10 degrees.  Additional functional loss following repetitive-use included less movement than normal and pain on movement.  

The examiner indicated there was tenderness to palpation, guarding and muscle spasms, but noted the straight leg test was negative, bilaterally.  Muscle strength tests were normal and a sensory test revealed mild radiculopathy in both lower extremities.  Furthermore, the examiner indicated there was IVDS present, however, there were no incapacitating episodes noted.  The Veteran used a cane and walker to alleviate back pain and help to improve mobility.  X-rays revealed central disc herniation with proximity to the S1 nerve root.  The examiner noted the Veteran's pain limited her ability to bend, lift, carry or walk prolonged distances.  He also noted that the residuals of her stroke also affected her physical activities.

VA primary care clinic notes dated in November 2013 and April 2015 reflect that the Veteran continued to have chronic back pain with flare-ups "off and on," with throbbing pain and radiation to the legs.  There was no indication of any bowel or bladder impairment. 

According to the September 2016 VA examination report, the Veteran reported persistent low back pain, with radiation to both lower extremities.  The Veteran also reported she had a couple of falls, but without injury.  The Veteran stated that during flare-ups "I can't do nothing and [I'm] unable to go down, reach something high, bath, walk, mop [or] sweep."  On range of motion testing, forward flexion of the thoracolumbar spine to 70 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees; left lateral rotation to 20 degrees, and right lateral rotation to 15 degrees.  There was additional functional loss after repetitive-use testing caused by pain, fatigue, weakness, and lack of endurance and forward flexion was decreased to 50 degrees.  The examiner noted that functional loss was due to pain and that the Veteran had pain with weight bearing.  Straight leg testing was positive in the right leg and negative in the left leg.  Moderate radiculopathy was present in both lower extremities.  There was no evidence of ankylosis.  IVDS was present and the Veteran was prescribed bedrest for a total duration of one week, but less than two weeks after an episode of acute symptoms during the prior 12 months.  The Veteran continued to use a cane for stability and for low back pain.  MRI findings revealed evidence of a L5-S1 disc bulge and a small central disc protrusion.  The examiner further noted the Veteran had physical limitations to walking, standing, and bending forward.

On review of the claims file, the Board finds that the criteria for a 40 percent rating have been approximated since the beginning of the claim.  The Board finds the March 2010 VA examination inadequate for rating purposes.  In this regard, the Board is mindful of the Correia v. McDonald decision.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In interpreting 38 C.F.R. § 4.59 , the Court held that an adequate VA examination of the joints must, whenever possible, record the results of ROM testing for pain on both active and passive motion, weight-bearing and nonweight-bearing, as well as functional loss during flare-ups.  The Board finds the March 2010 examination inadequate to adjudicate the claim based on ROM because there was objective evidence of pain on active range of motion, but the VA examiner did not give the point at which pain began.  It is also inadequate for rating purposes as it did not include range of motion testing for passive motion, weightbearing, and non-weightbearing.  See Correia.   For these reasons, the March 2010 VA examination is not only inadequate, but contains little to no probative value.  

Due to the passage of time, there is no practicable method to obtain an adequate VA examination for that earlier period on appeal.  Therefore, the Board finds it is only equitable to evaluate the Veteran's low back disability based on the adequate VA examination reports and treatment records that were subsequently generated and added to the claims file.  Indeed, the Board is cognizant of the Veteran's contention that the 20 percent rating assigned prior to August 2013 did not take into consideration the multiple times she subsequently sought treatment for low back pain and flare-ups.  She argues that her treatment records showed that her condition had become worse and that she was unable to walk without a walker, carry any loads, or maintain her normal activities.  See December 2010 VA 21-4138 Statement in Support of Claim and September 2013 VA Form 9.  

Although the medical evidence shows fluctuations in the severity of the Veteran's low back disability, the Board finds that the weight of the evidence supports the criteria for a 40 percent rating since the beginning of the claim.  This finding is based on the adequate findings of the August 2013 VA examination.   The Board finds the August 2013 VA examination to be adequate, probative, and compliant with Correia.  Notably, the examiner noted where the point of the Veteran's low back pain began and based on the determination that flexion was reduced to 30 degrees during a flare-up, the criteria for a 40 percent disability rating are approximated.  Furthermore, treatment records dated prior to August 8, 2013, indicate that the Veteran consistently complained of pain and had frequent flare-ups which caused additional functional impairment.  Those treatment notes indicate that the Veteran's chronic pain and flares ups affect her walking, standing and sitting, and limited her daily activities.  The Veteran is competent to report her observable back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  
	
Although the examiner also attributed the Veteran's limited physical activity to the residuals of her stroke, the examiner was unable to differentiate the symptoms and noted that the stroke residuals had improved.  Notably, the Court has held that when it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the period prior to August 8, 2013, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching the finding that a disability rating of 40 percent, prior to August 13, 2013, but no higher, is warranted.  The evidence in this case shows additional function loss or limitation of motion of the lumbar spine due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion.

Therefore, since the beginning of the claim, a 40 percent rating is assigned.

As noted, the RO increased the rating for the Veteran's lumbar spine disability to 40 percent disabling, effective August 8, 2013.  The criteria for the next-higher rating of 50 percent under the General Rating Formula are met when there is unfavorable ankylosis of the entire thoracolumbar spine.  In this case however, all of the VA examiners expressly denied that the Veteran had ankylosis of the thoracolumbar spine.  Accordingly, a rating higher than 40 percent is not warranted under the General Rating Formula.

Likewise, a rating higher than 40 percent is not warranted under the IVDS Formula because there is no evidence showing that the Veteran has had incapacitating episodes of disc disease having a total duration of at least six weeks per year.  See DC 5243.  To the contrary, the September 2016 VA examiner affirmatively stated that the Veteran had only one incapacitating episode of back disease, having a total duration of at least one week, but less than two weeks during the prior 12 months, as prescribed by a physician.  Accordingly, a rating higher than 40 percent for the lumbar spine disability is not warranted under DC 5243.

The award of the 40 percent rating throughout the appeal period represents the maximum rating for limitation of motion, absent ankylosis.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

In summary, the Board concludes that the criteria for a 40 percent rating, but no higher, is warranted since the beginning of the claim.  

Consideration of Separately Rating Neurological Abnormalities

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Here, the RO rated the Veteran's lower extremity radiculopathy at 10 percent disabling for each leg under Diagnostic Code 8520, effective February 19, 2010.  See August 2013 rating decision.  The separate ratings were subsequently increased to 20 percent, effective September 19, 2016.  The Veteran has not appealed the assigned disability ratings.

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R.  
§ 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve. Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

The Veteran has not disagreed with the separate ratings for radiculopathy of the lower extremities assigned during the appeal period.  Moreover, the medical evidence does not reflect that the Veteran's radiculopathy was worse than mild prior to September 19, 2016, or worse than moderate thereafter.

Moreover, the competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such bladder and bowel, as to warrant any additional separate ratings.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the issue of TDIU will be addressed in the remand.

ORDER

Since the beginning of the claim, a 40 percent, but no higher, for service-connected lumbosacral strain with IVDS is granted, subject to the laws and regulations governing monetary benefits.

REMAND

The record raises the issue of entitlement to a TDIU.  

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice, 
22 Vet. App. 447.  A  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).

A review of the record shows that service connection is presently in effect for lumbosacral strain with IVDS rated as 40 percent disabling; left lower extremity radiculopathy rated as 20 percent disabling, and right lower extremity radiculopathy rated as 20 percent disabling.  Because the lumbosacral strain with IVDS and radiculopathy share a common etiology their combined service connected disability evaluation is 60 percent, for a combined total rating for the time period of 60 percent.  Therefore, during the entire time period on appeal, the Veteran meets the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU.

There is evidence of record that suggests that the Veteran may have been precluded from substantially gainful employment.  See the March 2010 and September 2016 examination reports and medical opinions.  Nonetheless, as noted above, the Veteran suffered from a stroke in 2008.  In the October 2010 medical opinion letter, the examiner indicated that weakness from the Veteran's stroke and her service-connected back disability significantly limited her ability to function.  She further stated that the Veteran was no longer able to work as a postal carrier, as she was unable to get in and out of the mail truck or walk long distances.  Furthermore, in the August 2013 VA examination, the examiner determined that the Veteran was unable to work due to her back pain.  The examiner stated that the Veteran's pain limited her bending, lifting, carrying and walking long distances.  However, the examiner also indicated that the Veteran's physical activities were greatly affected by the residuals of her stroke.  It is unclear if the Veteran's service-connected back disabilities or if the residuals of her stroke prevented her from working.

Accordingly, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Moreover, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded. 

Accordingly, these matters are REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing her of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on her behalf.

2.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for her to complete, with instructions to return the form to the RO.  Also afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of the TDIU claim.

3.  Ensure that the Veteran's complete Vocational Rehabilitation folder is uploaded onto VBMS.  

4.  Then, schedule the Veteran for an examination in connection with her claim for a TDIU. The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale.  

The examiner is asked to:
(a) Provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities. 

(b) Obtain from the Veteran a full and current employment history.  The examiner should also review the relevant evidence in the claims file, to include any prior VA examinations. 

(c) Consider the Veteran's education, special training, and previous work experience, but not her age or the effect of any non-service-connected disabilities.  

A rationale should be given for any opinion rendered.

5.  Then, adjudicate the derivative TDIU claim.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran is hereby advised that failure to cooperate in the development of her claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on her pending claim.  38 C.F.R. § 3.655.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


